department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-136702-08 date date internal_revenue_service number release date index number ---------------------------- -------------------- ------------------------------------ ------------------------------ x a ira -------------------- ------------------------ -------------------------- -------------------------- -------------------------------- ------------------------------------- state ------------ a d1 d2 d3 d4 --------- ------------------------- ---------------------- ---------------------- ------------------- dear ------------------ this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated in state on d1 and made an election to be treated as an s_corporation effective d2 on d3 x issued a shares in the name of the trustee of a's individual_retirement_account ira ira is not an eligible shareholder of an s_corporation under sec_1361 neither x nor x's shareholders were aware that the transfer of stock to ira would cause x's s_corporation_election to terminate plr-136702-08 once x learned of the termination of x's s_corporation_election due to the transfer of stock to an ineligible shareholder x redeemed the shares issued to ira on d4 x represents that the circumstances resulting in the termination of x's s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual revrul_92_73 1992_2_cb_224 provides that a_trust that qualifies as an ira under sec_408 is not a permitted shareholder of an s_corporation under sec_1361 in addition revrul_92_73 notes that when an s_corporation inadvertently terminates due to the transfer of s_corporation stock to an ira relief may be requested pursuant to sec_1362 sec_1362 provides that a in general an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation and b any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or plr-136702-08 termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the representations made and the information submitted we conclude that x's s_corporation_election terminated on d3 under sec_1362 because of the transfer of shares of x to an ineligible shareholder and that this termination of x's s election was an inadvertent termination within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d3 and thereafter provided x's s_corporation_election was valid and was not otherwise terminated under sec_1362 as a condition for this ruling for the tax periods from d3 to d4 in which x reported a net_loss ira will be treated as the shareholder of the shares of stock otherwise a must be treated as the shareholder of the a shares of stock for the tax periods from d3 to d4 accordingly all of x's shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately_stated items of income including tax- exempt_income loss deduction or credit and non-separately stated computed items of income or loss of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above including filing any necessary amended income_tax returns within days of the date of this letter this ruling will be null and void a copy of this letter should be attached to any such returns except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code in particular we express no opinion on whether x is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent plr-136702-08 pursuant to a power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
